UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4110
ANTHONY WADE SIMMONDS,
            Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 00-4171
TALITA JAMES, a/k/a Simone
Shannon Dorrell,
               Defendant-Appellant.
                                       
           Appeals from the United States District Court
      for the Western District of Virginia, at Charlottesville.
                Norman K. Moon, District Judge.
                           (CR-99-38)

                  Submitted: December 20, 2000

                      Decided: January 16, 2001

     Before WIDENER, LUTTIG, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.
2                     UNITED STATES v. SIMMONDS
                             COUNSEL

William P. Robinson, Jr., ROBINSON, NEELEY & ANDERSON,
Norfolk, Virginia; J. Lloyd Snook, III, SNOOK & HAUGHEY, P.C.,
Charlottesville, Virginia, for Appellants. Robert P. Crouch, Jr., United
States Attorney, Bruce A. Pagel, Assistant United States Attorney,
Charlottesville, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Anthony Wade Simmonds appeals his conviction and sentence to
eighty-seven months imprisonment after a jury found him guilty of
conspiracy to distribute and to possess with intent to distribute crack
cocaine, and possession of crack cocaine with intent to distribute, in
violation of 21 U.S.C. §§ 841(a)(1) & 846 (1994). Talita James
appeals her sentence to seventy-two months imprisonment after she
pled guilty to conspiracy to distribute and to possess with intent to
distribute crack cocaine, in violation of 21 U.S.C. § 846 (1994).

   Simmonds and James were arrested following a consensual search
of their hotel room that led to the discovery of twenty-two grams of
cocaine base, a pager, electronic scale and razor blade. In the initial
encounter with police, and until her arraignment, James told the
authorities that her name was Simone Shannon Dorrell.

   Simmonds contends that the evidence was insufficient to establish
his guilt of either count of the indictment. A jury’s verdict must be
upheld on appeal if there is substantial evidence in the record to sup-
port it. See Glasser v. United States, 315 U.S. 60, 80 (1942). In deter-
mining whether the evidence in the record is substantial, this Court
views the evidence in the light most favorable to the government, and
                      UNITED STATES v. SIMMONDS                       3
inquires whether there is evidence that a reasonable finder of fact
could accept as adequate and sufficient to support a conclusion of a
defendant’s guilt beyond a reasonable doubt. United States v. Burgos,
94 F.3d 849, 862 (4th Cir. 1996) (en banc). In evaluating the suffi-
ciency of the evidence, this Court does not review the credibility of
the witnesses and assumes that the jury resolved all contradictions in
the testimony in favor of the government. See United States v. Romer,
148 F.3d 359, 364 (4th Cir. 1998), cert. denied, 525 U.S. 1141
(1999).

   Our review of the record convinces us that the evidence was suffi-
cient to establish Simmonds’ guilt beyond a reasonable doubt. The
evidence established several instances of crack cocaine sales by Sim-
monds and James when the other was present. The pager used by
Simmonds in his drug sales was owned by James. Simmonds and
James were discovered in a hotel room they shared where a large
quantity of crack cocaine and cash were hidden, and Simmonds was
aware of the location of the money. Finally, only one set of scales and
one razor blade were found in the hotel room, indicating common use
of these tools of the drug trade.

   At sentencing, James objected to a two point enhancement of her
offense level for obstruction of justice. James used an alias, Simone
Shannon Dorrell, at the time of her arrest, at her initial appearance
before a magistrate, at the pretrial services interview, and at her bond
hearing. A pretrial services report was prepared using her alias. Her
true identity was only disclosed after the Assistant United States
Attorney informed the court at her bond hearing that she was possibly
subject to a detainer from Colorado under her true name. On appeal,
James argues that the enhancement was improper because there was
no indication that her use of the alias caused any harm or hindrance
to the Government or benefit to her, and therefore she did not provide
materially false information.

   This Court must give due deference to the sentencing court’s appli-
cation of the guidelines to the facts. 18 U.S.C. § 3742 (1994). When
the issue is primarily a factual one, as here, we employ a clearly erro-
neous standard of review. United States v. Daughtrey, 874 F.2d 213,
217 (4th Cir. 1989).
4                     UNITED STATES v. SIMMONDS
   A two level enhancement for obstruction of justice is proper where
a defendant provides materially false information to a judge, magis-
trate judge, or probation officer. USSG* § 3C1.1, comment. (n.4(f),
(h)) (1998). Information is considered material if it has the potential
to influence or affect the issue under determination, including the
term of incarceration or conditions of release. See USSG § 3C1.1,
comment. (n.6). The defendant’s identity is a material fact. See United
States v. St. James, 38 F.3d 987, 988 (8th Cir. 1994); United States
v. Blackman, 904 F.2d 1250, 1259 n.1 (8th Cir. 1990). The district
court did not err in including the enhancement for obstruction of jus-
tice in determining James’ sentence.

   Accordingly, we affirm the convictions and sentences of Sim-
monds and James. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                          AFFIRMED

    *U. S. Sentencing Guidelines Manual (1998).